Amended final order directing petitioner’s reinstatement to her position as Supervising Nurse, T. B. Division, in Grasslands Hospital, with back pay from January 18, 1943, less certain deductions, reversed on the law and the facts, without costs, the application denied and the proceeding dismissed, with*919out costs. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Under sections 52 and 113 of the Westchester County Charter, and rule 18 of the Personnel Rules for the Westchester County Service, the Commissioner of Public Welfare, as the head of the Department of Public Welfare, alone had the power to discharge the petitioner. The record indicates that the Commissioner decided that the petitioner should be separated from the service and instructed her subordinates so to inform the petitioner. The Commissioner having directed petitioner’s dismissal, the act of dismissal was hers, even though transmitted through her agents. Unquestionably the petitioner was informed and understood that she had been discharged. She did not challenge her discharge, but only the reasons therefor. Since the petitioner was in the noncompetitive class, she could be removed without cause. Settle order on notice. Hagarty, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur.